Citation Nr: 0906006	
Decision Date: 02/18/09    Archive Date: 02/24/09

DOCKET NO.  04-07 160A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an increased rating for diabetes, currently 
evaluated as 20 percent disabling. 

REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to June 
1970.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2004 decision rendered by the 
Philadelphia, Pennsylvania Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied an 
increased rating for diabetes mellitus, currently rated as 20 
percent disabling.

This case was remanded in May 2008 so that the Veteran could 
receive notice required by a decision of the United States 
Court of Veterans Appeals (Court).  Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008).  

The Board notes that at a recent VA examination, a VA 
examiner indicated that the Veteran's current disabilities of 
peripheral neuropathy; nephropathy with proteinuria; and 
hypertension were all related to the service-connected 
diabetes mellitus, type II disability.  As such, these 
matters are referred to the AOJ for adjudication.  See 
38 C.F.R. § 4.120, Diagnostic Code 7913, Note (1) (providing 
that compensable complications of diabetes mellitus are to be 
rated separately).


FINDING OF FACT

The Veteran's diabetes mellitus requires a restricted diet 
and oral hypoglycemic agents; insulin or restriction of 
activities is not required.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
diabetes mellitus have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.119, Diagnostic 
Code 7913 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Duties to Notify

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that 
information or evidence VA will seek to provide, and what 
parts VA expects the claimant to provide.  38 C.F.R. § 
3.159(b) (2008).  VA must provide such notice to a claimant 
prior to an initial unfavorable decision on a claim for VA 
benefits by the agency of original jurisdiction (AOJ).  See 
Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004).  

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 was amended to eliminate the requirement that VA 
request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  73 Fed. Reg. 
23,353 (Apr. 30, 2008).  

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  (1) Veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet App 473 (2006).  

The Court has also held that at a minimum, adequate VCAA 
notice in an increased rating claim requires that VA notify 
the claimant that, to substantiate such a claim: (1) the 
claimant must provide, or ask VA to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  Vazquez-Flores v. Peake.  
The Veteran received VCAA notice, as it related to his 
increased rating claim, by way of November 2003 and October 
2008 correspondence.  These letters notified him of VA's 
responsibilities in obtaining information to assist him in 
completing his claim, and identified his duties in obtaining 
information and evidence to substantiate his claim.  

The October 2008 letter provided notice of the type of 
evidence necessary to establish a disability rating or 
effective date for the claimed disabilities under 
consideration, pursuant to the recent holding in the Dingess 
decision.  

The October 2008 VCAA letter told the Veteran that he could 
substantiate the claim with evidence that it his disability 
had worsened, and with evidence of the disability's impact on 
daily life and work.  The letter told him that to 
substantiate eh claim, some rating criteria required specific 
test results or measurements.  As discussed below the 
criteria for an increased rating for diabetes mellitus would 
be satisfied by a noticeable worsening of the disability, 
i.e. restrictions in activities and the need for insulin 
without specific measurements or test results.  38 C.F.R. 
§ 4.119, Diagnostic Code 7913.  Hence, notice on the second 
Vazquez-Flores element was not required.

The October 2008 letter provided notice on the third and 
fourth Vazquez-Flores elements.  

There was a timing deficiency with the October 2008 letter 
because it was provided after the initial evaluation.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The 
timing deficiency was cured by the re-adjudication of the 
claim in an October 2008 supplemental statement of the case 
after the notice was provided. Id.

Duties to Assist

Under 38 U.S.C.A. § 5103A, VA must also make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A 
(West 2002).  The information and evidence associated with 
the claims file consist of VA and private medical treatment 
records and records from the Social Security Administration.  
The Veteran has also been afforded VA examinations.  

Increased Ratings

Legal Criteria

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  38 C.F.R. § 4.7.  The Veteran's 
entire history is reviewed when making disability 
evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589 (1995).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Nevertheless, the Board acknowledges that a claimant 
may experience multiple distinct degrees of disability that 
might result in different levels of compensation from the 
time the increased rating claim was filed until a final 
decision is made.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).  The analysis in the following decision is therefore 
undertaken with consideration of the possibility that 
different ratings may be warranted for different time 
periods.

Ratings for diabetes mellitus are governed by criteria which 
are set forth in 38 C.F.R. § 4.119, Diagnostic Code 7913.  
Under Diagnostic Code 7913, a rating of 20 percent is 
assigned for diabetes requiring insulin and a restricted diet 
or an oral hypoglycemic agent and a restricted diet.  A 
rating of 40 percent rating is assigned for diabetes 
requiring insulin, a restricted diet, and regulation of 
activities.  

A rating of 60 percent is assigned for diabetes requiring 
insulin, restricted diet, and regulation of activities and 
involving episodes of ketoacidosis or hypoglycemic reactions 
requiring one or two hospitalizations per year or visits to a 
diabetic care provider twice a month plus complications that 
would not be compensable if separately evaluated.

A rating of 100 percent is assigned for diabetes mellitus 
requiring more than one daily injection of insulin, a 
restricted diet, and regulation of activities (i.e. avoidance 
of strenuous occupational and recreational activities) and 
involving episodes of ketoacidosis or hypoglycemic reactions 
requiring at least three hospitalizations per year or weekly 
visits to a diabetic care provider, plus either progressive 
loss of weight and strength or complications that would be 
compensable if separately evaluated.  38 C.F.R. § 4.119, 
Diagnostic Code 7913.  

Noncompensable complications are considered part of the 
diabetic process under Code 7913.  See Note 1 to Code 7913.  

Factual Background

VA outpatient treatment records dated between March 2003 and 
July 2004 show prescribed use of Glyburide.  

The Veteran underwent a VA examination in December 2003.  The 
examiner reviewed the medical records, interviewed the 
Veteran, and conducted a clinical examination.  The Veteran 
denied any past hospitalizations due to ketoacidosis or 
hypoglycemic episodes.  He reported that he had been 
instructed to watch his diet and that he had some restriction 
of his activities.  In this respect, he noted some exertional 
dyspnea, but he could walk around the mall at his own pace.  
There was a burning sensation in his feet when walking, but 
there was no intermittent claudication in either calf.  His 
current medications included Glyburide, 6 milligrams, twice a 
day.  

Upon physical examination, the Veteran's weight was 368.4 
pounds.  His weight on October 27, 2003 was 370 pounds, on 
February 24, 2003, it was 349 pounds.  The Veteran was alert 
and oriented times three.  Neurologic examination revealed 
monofilament test in both hands and feet were intact.  His 
skin was also intact, although there was scaling, skin 
lesions noted on the plantar aspect of both feet.  Urinalysis 
was normal, except with protein 1(+).  He denied any anal 
itching or pruritis, but claimed some loss of strength.  He 
reported that he passed urine five times daily and one or two 
times at night.  Home fasting blood sugars had been between 
150 and 160.  The examiner noted that the Veteran currently 
had hypertension; varicose veins with edema of legs; morbid 
obesity, and Barrett's esophagus-none of which had been 
caused by diabetes mellitus.

On VA ocular examination in December 2003, he denied any 
recent complaints.  Following a clinical examination, the 
examiner's diagnosis was diabetes, without retinopathy.

On VA examination in March 2004, the Veteran claimed that he 
had between two to three hypoglycemic reactions each month, 
but denied any related hospitalization.  The examiner noted 
that he had been placed on an American Diabetes Association 
(ADA) diet in July 2004, with an 1800-per day caloric 
restriction.  The Veteran complained of exertional dyspnea, 
but denied chest pain, headaches, or claudication.  He also 
reported edema in both feet and lower legs, with burning at 
the dorsal aspect and numbness at the plantar aspect both 
feet.  He denied anal pruritis, but did note loss of 
strength.  He reported that he passed urine four times during 
the day and once at night.  Fasting blood sugars have been 
between 150 and 165.  There was no diabetic retinopathy as 
shown on examination in December 2003.  Upon physical 
examination, monofilament test in both hands and feet were 
intact, but not sharp.  Toenails were normal.  The diagnoses 
included diabetes mellitus; morbid obesity with subcutaneous 
edema both feet and legs; burning and numbness of both feet 
caused by subcutaneous edema.

VA clinical notes (contained within the Veteran's Social 
Security Administration disability file) indicate that 
between November 2002 and July 2003, his blood sugars were 
fairly controlled and diabetes mellitus was stable overall.  
Additional VA outpatient treatment records, dated between May 
2004 and February 2007, reflect the Veteran was encouraged to 
adhere to his recommended diet and food restrictions, 
although he was largely noncompliant with those instructions.  
He was also encouraged to exercise to lower his weight.  
Clinical notes throughout 2006 show the Veteran was walking 
several times a week for exercise.  

The Veteran underwent a VA examination in January 2007.  His 
claims file was reviewed by the examiner.  The Veteran said 
that he had not been able to work since 2003, due to post 
traumatic stress disorder and fatigue associated with the 
diabetes mellitus (he is in receipt of a 100 percent rating 
for service-connected PTSD).  He reported that he had 
hypoglycemic reactions about once a month, with symptoms 
including weakness, lightheadedness, and tremors.  He was not 
hospitalized for any of these reactions.  He also denied any 
episodes of ketoacidosis.  Currently his diabetes mellitus 
was controlled by an 1800-calorie ADA diet.  

The Veteran also reported that he was restricted from 
excessive and or prolonged physical activity due to fatigue 
and onset of hypoglycemic reactions.  He used prescribed oral 
hypoglycemic agents, specifically Glyburide and Metformin.  
He reported that he was seen every three months in the 
primary care clinic.  His weight had been stable in the range 
of 370-375 pounds.  There was no history of diabetic 
retinopathy.  The Veteran reported additional symptoms of 
daily recurrent fatigue, frequent thirst, and frequent 
urination.  There was no urinary bladder or bowel functional 
impairment.  The Veteran did have numbness, tingling, and 
burning sensations in his toes.  

Upon physical examination, the Veteran was not in acute 
distress.  Dorsal pedal artery pulses were 2/+4 bilaterally, 
without signs of arterial ischemia.  There was no cyanosis or 
clubbing in the extremities, but there was edema in both 
lower extremities.  Monofilament test was intact to light 
touch sensation, bilaterally.  The feet were intact, warm, 
and smooth with normal color and without inflammation, 
infection, or ulceration.  Urinalysis was 3+ protein and 
negative for glucose or ketones.  The examiner opined that 
the current peripheral neuropathy and nephropathy with 
proteinuria were both related to the diabetes mellitus, type 
II.  He also stated that in the presence of diabetic 
nephropathy, the hypertension was at least as likely as not 
related to the diabetes mellitus, type II.

Analysis

Diabetes mellitus, type II is evaluated under 38 C.F.R. § 
4.119, Diagnostic Code 7913.  

The criteria for a 40 percent rating under Diagnostic Code 
7913 are conjunctive not disjunctive-i.e. there must be 
insulin dependence and restricted diet and regulation of 
activities.  "Regulation of activities" is defined by 
Diagnostic Code7913 as the "avoidance of strenuous 
occupational and recreational activities."  Medical evidence 
is required to show that occupational and recreational 
activities have been restricted.  Camacho v. Nicholson, 21 
Vet. App. 360 (2007):

The medical evidence of record demonstrates the Veteran's 
service-connected diabetes mellitus is treated by diet and 
oral hypoglycemic agents.  He is not shown to have been 
maintained on insulin therapy at any time during the appeal 
period.  

In addition, the cumulative treatment reports reflect that 
the Veteran has been encouraged to exercise to lose weight, 
as he is characterized as morbidly obese.  VA clinical notes 
dated throughout 2006 reveal the Veteran was walking both 
indoors and outdoors several days a week for exercise.  Thus, 
despite the Veteran's statement (at the January 2007 VA 
examination) to the affect that his activities have been 
regulated, the record does not reflect medical evidence of 
"regulation of activities".  Simply put, there is no 
indication in the record that avoidance of strenuous 
occupational and recreational activities was ordered by a 
physician; instead, medical professionals have encouraged him 
to engage in exercise.  

In light of the foregoing, the Board concludes that the 
evidence is against the assignment of an evaluation in excess 
of 20 percent for diabetes mellitus under Diagnostic Code 
7913.  

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the Veteran's 
claims, that doctrine is not applicable in this appeal.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. at 
55-57 (1990).

Extraschedular Consideration

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits 
or the Director, Compensation and Pension Service, is 
authorized to approve an extraschedular evaluation if the 
case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1) (2008).  The question 
of an extraschedular rating is a component of a claim for an 
increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996).  The Board recognizes that the question of an 
extraschedular rating is a component of a claim for an 
increased rating.  See Barringer v. Peake, 22 Vet. App. 242 
(2008).

If the evidence raises the question of entitlement to an 
extraschedular rating, the threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate.  Therefore, initially, 
there must be a comparison between the level of severity and 
symptomatology of the claimant's service-connected disability 
with the established criteria found in the rating schedule 
for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1). (related factors 
include "marked interference with employment" and 
"frequent periods of hospitalization").  When the rating 
schedule is inadequate to evaluate a claimant's disability 
picture and that picture has related factors such as marked 
interference with employment or frequent periods of 
hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation 
and Pension Service for completion of the third step--a 
determination of whether, to accord justice, the claimant's 
disability picture requires the assignment of an 
extraschedular rating.  Id.  

The Veteran's diabetes mellitus is manifested by a need for 
oral hypoglycemic agents and an 1800-calorie diet.  As 
discussed above, the specific rating criteria for the 
endocronologic component of the diabetes disability 
reasonably contemplates these symptoms and the assigned 
schedular evaluation is, therefore, adequate.  

As noted in the introduction, the record shows that the 
Veteran has been diagnosed with peripheral neuropathy and 
hypertension.  A VA examiner has opined that is a causal link 
between these disorders and the service-connected diabetes 
mellitus.  The Board has referred those issues to the AOJ for 
appropriate action.

Because the Veteran's symptomatology is contemplated by the 
rating schedule, referral for consideration of an 
extraschedular rating is not warranted.






							(CONTINUED ON NEXT PAGE)
ORDER

An increased rating for diabetes, currently evaluated as 20 
percent disabling, is denied. 

____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


